Exhibit 10.3

EXECUTIVE COMPENSATION – BASE SALARIES

Effective April 3, 2006, our President and Chief Operating Officer David M.
Kirk, under discretionary authority previously granted to him by the Board of
Directors Compensation Committee, had the annual base salary changed as noted
for the following officers:

 

Sr. VP & Chief Technical Officer Darrell L. Ash

   $ 139,137

Chief Financial Officer Harley E Barnes

   $ 144,585

VP Sales David B. Crawford

   $ 155,189

VP Engineering Robert K. Kansy

   $ 138,561

VP Operations Jon S. Prokop

   $ 147,262

Effective June 1, 2006, the annual base salary of our President and Chief
Executive Officer David M. Kirk was changed to $220,000. This was approved by
the Board of Directors Compensation Committee on May 23, 2006.